Title: To James Madison from James Leander Cathcart, 28 January 1804 (Abstract)
From: Cathcart, James Leander
To: Madison, James


28 January 1804, Leghorn. “I have the honor to transmit for final settlement accompts & vouchers for expenditures, which with those already forwarded to the Department of State includes a statement of all expenditures made by me upon acct.: of the United States of America, from the date of my Commission as Consul of the U: S: at Tripoli July 10th 1797 unto the 31st: of Decemr: 1803.” According to JM’s orders has appointed John Woodside, Sr., of the Treasury Department his agent, as the enclosed copy of his power of attorney shows. Requests that JM permit Woodside “to finally close” all accounts between Cathcart and the U.S.
“For the sundry small expenditures for which their are no particular vouchers I have enclosed a general certificate specifying that such expenditures are customary & are made by all nations, for every thing of consequence, vouchers have been forwarded, & I hope & presume no difficulty will be made in passing my accompts as the sum for which regular vouchers are not attainable when divided by the number of years in which said sums were expended and compared to those already paid at Tripoli before my administration commenced, & at Tunis, & Algiers both before, & since, will appear very inconsiderable indeed, & every person acquainted with transacting public business in those parts are well aware that it is morally impossible to procure vouchers for every little expence which will inevitably occur.
“In order to evade the mortification which I would inevitably feel if the ammount of any of my charges should be contested, in my acct: in final settlement of the 31st: of December 1803 I have left several in blank, placing implicit confidence in the justice & equity of the President & executive not doubting but they will place such sums against those charges as will bear a proportion to the services render’d & the expences which I have incur’d in their execution.
“The first is for my services at Algiers during the process of our negotiation with that Regency, their prominent features are the reduction of the Dey’s demand from $2247.000 made by him for our Treaty on the 24th. of Decemr: 1794 to the sum of $525.500 the sum agreed to be paid by Mr. Donaldson on the 8th: of September 1795, the procuring a truce with the Regency of Tunis gratis for the term of eight months commencing the 8th. of Novemr: 1795 & the transacting the whole business of the negotiation the signing excepted, as is fully evinced by Messrs: Humphreys Donaldson & Barlow’s letters of that period & the public papers in the Office of the Department of State & those in my possession which the President has already perused copys of which shall be forwarded to the Department of State if required.
“Monsieur Famin at Tunis receiv’d the sum of four thousand dollars to my knowledge, for his services, Messrs: Farfara at Tripoli & others have receiv’d nearly the same sum for their services, & I to this moment have not receiv’d a cent for mine altho the[y] have receiv’d the approbation of Government & their Agents in the most unequivocal & flattering manner, which to a liberal mind is certainly a very great satisfaction, but unfortunately that satisfaction will not contribute to the maintaining or the educating of my family.
“The next charge is for the Freight of my vessel the Independent sent by the Dey of Algiers & Mr: Barlow from Algiers with Dispatches for Mr. Montgomery at Alicant Coll: Humphreys at Lisbon & the President of the U: S: & sundry small expences attending our negotiation, those Charges have already been admited, & I have receiv’d a sum in part payment, I therefore have pass’d the ballance to my Credit.
“The three different voyages which I have made to different ports in the Mediterranean by the orders of government has occasioned me a considerable deal of trouble & expenses, exclusive of the passages from Tripoli to Malta & Leghorn when War was declared by that Regency against us, & the loss I sustain’d by the event, a part of my furniture I inevitably left behind me at Tripoli the most valuable I sent to Tunis & I have never been able to procure their return notwithstanding I have wrote to Messrs. Eaton & Davis several times on the subject, & when I was last at Tunis I found them composing part of the furniture of the Consular house which I had always imagined was furnish’d at the expense of the United States, it is therefore reasonable that I should expect some allowance from Government for the expenses attending those extraservices & unavoidable losses especially as my expectation is sanctioned by the usage of all nations at Peace with Barbary.
“Out fits are allow’d by all nations that sends Consuls to Barbary & Mr: Lear informs me that he has a year’s salary allow’d him, & you have mentioned in yours of the 16th: of July 1803 that a year’s salary in like manner will be allow’d me, I have left the Charge in blank in order that it may be fill’d up either as Consul for Algiers Tunis or Tripoli in neither of said capacity’s have I ever receiv’d any emolument except my Salary.
“You certainly would conceive me void of sensibility was I to omit, mentioning how much my feelings are wounded by the consideration that both my predecessor & successor at Algiers have had double the salary allow’d them that was deem’d a sufficient compensation for me when appointed to that Regency, my conduct has been approved by three different administrations & I really am not conscious of having ever merited such pointed neglect nor can I imagine to this moment the reason my services has been so amazingly undervalued, I certainly hold them in competition with any that ever has been employ’d on this service, & I am sensible that the most scrupulous comparison would tend to my advantage.
“Those that are acquainted with living in Europe & the various impositions which are practised on officers in a public capacity exclusive of a necessary etiquette which renders house keeping extremely expensive, will easily believe that my salary has not been sufficient to defray my expences since my arrival in Italy in June 1801, I have therefore left that charge likewise in blank in order that it may be fill’d as the President may judge proper & you may think just.
“What ever ballance may be in my favor after deducting the sum of $5050. 69/100 cash in my possession belonging to the United States not yet accounted for to Government, you will please to order to be paid to my Agent & take his receipt for the said.
“I have heard nothing from Barbary since my last nor is there any thing here worthy relating.”
 

   
   RC, two copies (DNA: RG 59, CD, Tripoli, vol. 2). First RC 5 pp.; docketed by Wagner as received 10 Apr. and with the notation: “Explanation of his last accounts. Sent the accounts to the Treasury.” Enclosures not found.



   
   Cathcart states elsewhere that the final cost of the treaty he helped Donaldson negotiate with Algiers was $585,000 (Cathcart, The Captives, pp. 182–84). For the treaty, see Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:275–317.



   
   For the text of the truce with Tunis, see Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1: 121–22.



   
   For Joel Barlow’s hire of Cathcart’s vessel to deliver dispatches, see Barlow to Cathcart, 8 May 1796 (printed ibid., 1:155–56).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:185–87.


